DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 June 2022 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9-10, 14-16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,379,562. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application represent a slight broadening of the subject matter of the claims of the ‘562 Patent and on that basis the claims of the ‘562 Patent anticipate the claims of the instant application.
As to claim 1, the ‘562 Patent discloses a system, comprising (Claim 1:  A system comprising): 
one or more hardware processors (Claim 1: and one or more processors configured to); and 
a non-transitory memory storing instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform actions comprising (Claim 1: a computational instance including persistent storage, wherein the computational instance is dedicated to a managed network): 
obtaining concurrent license usage statistics for a software application from a license consolidation server by remotely accessing the license consolidation server (Claim 1:  remotely access a license consolidation server using access credentials thereof, wherein the license consolidation server acquires and stores concurrent license usage statistics for a concurrent software application by obtaining license usage data from at least one licensing server disposed on the managed network; while remotely accessing the license consolidation server, obtain the concurrent license usage statistics from the license consolidation server); 
in response to obtaining the concurrent license usage statistics, updating a software configuration based on the concurrent license usage statistics, wherein the software configuration comprises a license rights allocation for the software application (Claim 1: in response to obtaining the concurrent license usage statistics, update a software configuration with the concurrent license usage statistics, wherein the software configuration is stored in the persistent storage, and wherein the software configuration contains a license rights allocation for the concurrent software application); and 
based on the concurrent license usage statistics and the license rights allocation, generating a representation of a graphical user interface (GUI) that includes an indication of a utilization of the software application (Claim 1: based on the concurrent license usage statistics and the license rights allocation, generate a representation of a graphical user interface, wherein the graphical user interface contains an overview pane that indicates a utilization of the concurrent software application). 
As to claim 6, the ‘562 Patent discloses the system of claim 1, wherein the representation of the GUI includes an indication of active users of the software application, idle users of the software application, or denied users of the software application, or any combination thereof (Claim 9: The system of claim 1, wherein the representation of the graphical user interface further contains a list-based view for active users on the managed network, wherein the list-based view specifies in line items that include: (i) a user ID, (ii) a computing device associated with the user ID, and (iii) a total duration of an active session for a user associated with the user ID; and: Claim 10: The system of claim 1, wherein the representation of the graphical user interface further contains a list-based view for idle users on the managed network, wherein the list-based view specifies in line items that include: (i) a user ID, (ii) a computing device associated with the user ID, and (iii) a total duration of an idle session for a user associated with the user ID; and Claim 11: The system of claim 1, wherein the representation of the graphical user interface further contains a list-based view for denied users on the managed network, wherein the list-based view specifies in line items that include: (i) a user ID, (ii) a computing device associated with the user ID, and (iii) a total number of denials for a user associated with the user ID.).  
As to claim 9, the ‘562 Patent discloses the system of claim 1, wherein the representation of the GUI includes indications of a number of available licenses for the software application plotted over time, or a usage count of licenses for the software application plotted over time, or both (Claim 12: The system of claim 1, wherein the representation of the graphical user interface further includes a graph-based view that display: (i) a number of available concurrent licenses plotted over time, and (ii) a usage count of concurrent licenses plotted over time).  
Claims 10 and 14-15 recite a method commensurate in scope to the system of claims 1, 6 and 9 are thus rejected under a substantially similar rationale.
Claims 16 and 20 recite a medium with instructions commensurate in scope to the system of claims 1 and 6 and are thus rejected under a substantially similar rationale.

Allowable Subject Matter
Claims 2-5, 7-8 12-13 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 7,707,115 to Goringe et al. discloses managing software license servers
U.S. Patent Application Publication No. 2011/0247077 by Nguyen et al. discloses managing rights servers
U.S. Patent Application Publication No. 2017/0161470 by Feng discloses managing license servers

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432